Citation Nr: 1609834	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of gastroesophageal reflux disease (GERD) with a history of helicobacter pylori and irritable bowel syndrome (IBS), currently rated as 30 percent disabling.

2.  Evaluation of tension headaches, currently rated as 30 percent disabling.

3.  Evaluation of chronic right ankle sprain with mild degenerative joint disease, currently rated as 10 percent disabling.

4.  Evaluation of right knee arthritis, currently rated as 10 percent disabling.

5.  Evaluation of left knee arthritis, currently rated as 10 percent disabling.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from March 1976 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2010, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a March 2010 rating decision, the RO granted an increased, 30 percent disability evaluation for the Veteran's tension headaches, as well as granted an increased, 10 percent disability rating for the Veteran's GERD; effective dates of August 28, 2009 were assigned.  In a July 2010 rating decision, service connection was granted for left knee arthritis, and a noncompensable disability rating was assigned, also effective August 28, 2009.  

In a May 2012 rating decision, service connection was granted for the Veteran's right ankle sprain; a 10 percent disability rating was assigned, effective July 1, 2006.  An increased, 10 percent disability rating was granted for the Veteran's right knee arthritis, effective August 12, 2011.  A June 2012 rating decision granted an increased, 10 percent disability rating for the Veteran's left knee arthritis and an increased, 30 percent disability rating for the service-connected GERD; an effective date of August 28, 2009 was assigned for each.  Additionally, this rating decision granted an earlier effective date of July 7, 2009 for the grant of a 30 percent disability evaluation for tension headaches.

The Veteran has not indicated that he agrees with the ratings assigned for his disabilities on appeal.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board also observes that a February 2014 rating decision acknowledged that the Veteran also has degenerative joint disease of the right ankle, and recharacterized his disability as shown in the issues, above.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for an increased rating of the service-connected GERD with a history of helicobacter pylori and IBS is requested.

2.  The Veteran's tension headaches most closely approximated prostrating attacks occurring at least once a month over the last several months.

3.  Chronic right ankle sprain with mild degenerative joint disease is manifested by pain on motion and no more than moderate limitation of motion.

4.  Right knee arthritis is manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

5.  Left knee arthritis is manifested by painful and limited motion; remaining functional flexion is better than 45 degrees and extension is full.

6.  The Veteran has slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of claim for an increased rating of the service-connected GERD with a history of helicobacter pylori and IBS by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for a disability rating in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a disability rating in excess of 10 percent for chronic right ankle sprain with mild degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).

4.  The criteria for a disability rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

5.  The criteria for a disability rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

6.  The criteria for a separate 10 percent disability rating for left knee instability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, during the November 4, 2015 hearing, has withdrawn the appeal of the claim for an increased rating of the service-connected GERD with a history of helicobacter pylori and IBS.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits; the claims for increased ratings for the right ankle and left knee are downstream from initial claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Board also observes that the undersigned VLJ, at the Veteran's November 2015 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted.

 In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 

Tension Headaches

The Veteran's tension headaches are rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See  38 C.F.R. § 4.20.  

A 30 percent disability evaluation is assigned where there are characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of the evidence, the Board finds that the Veteran's tension headaches most closely approximate the criteria for the currently assigned 30 percent disability evaluation.  The Board finds that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches.  According to the April 2015 VA examination report and January 2016 DBQ by a private provider, the Veteran's tension headaches are equivalent to characteristic prostrating attacks occurring on an average of once a month over the last several months; the January 2016 DBQ also indicates that the Veteran experiences a non-prostrating headache approximately once a week.  The March 2010 VA examination report reflects that the Veteran reported experiencing tension headaches 4 to 5 times per month, lasting up to 8 hours, with moderate impact.  The examination reports and DBQ reflect that the headaches are frontal, and relieved by rest and medication.   

However, the evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran is not currently employed, but points out that the April 2015 VA examiner found that the Veteran does not experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a rating in excess of the current, 30 percent disability rating for tension headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Ankle, Right Knee, Left Knee

The Veteran is currently rated as 10 percent disabling, per knee, for his arthritis of the right and left knees pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  His chronic right ankle sprain with mild degenerative joint disease is assigned a 10 percent disability rating pursuant to the provisions of Diagnostic Code (DC) 5010-5271.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to either knee or his right ankle.

Right Ankle

The appropriate diagnostic code for limitation of motion of the ankle joint is Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's chronic right ankle sprain with mild degenerative joint disease most closely approximates the criteria for the currently assigned 10 percent disability rating.  The current evaluation contemplates painful motion and moderate limitation of motion.  Significantly, the Veteran's January 2014 VA examination showed that the Veteran had range of motion of the right ankle from zero (0) to 35 degrees in plantar flexion, with dorsiflexion to 20 degrees; his ankle disability was described as productive of pain; there was no ankylosis, Achilles tendonitis, or instability.  At the January 2016 DBQ, he had range of motion to 45 degrees in plantar flexion, with dorsiflexion to 5 degrees.  There was no Achilles tendonitis, but there was a report of instability and ankylosis; however, elsewhere in the report, the Veteran's treating provider indicated that the ankylosis consisted of painful flexion and painful dorsiflexion at 20 degrees.  The chronic right ankle sprain with mild degenerative joint disease was not productive of deformity of the ankle joint. 

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, the VA examiners noted that there was an increase in pain upon repetitive motion, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for chronic right ankle sprain with mild degenerative joint disease.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, the Veteran's chronic right ankle sprain with mild degenerative joint disease is not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule.  The January 2014 VA examination report demonstrates that the Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record, including the Veteran's lay statements, suggests that he has any of these diagnoses.  The Board acknowledges that the one examiner checked a box indication the presence of ankylosis.  However, all other evidence, to include the physical findings during that examination establishes that he retains motion and that the ankle is not, in fact, ankylosed.  The evidence, demonstrating motion, is more probative than a checked box on an examination report.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

Right and Left Knees 

The appropriate diagnostic codes the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left knee during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   However, there is no evidence of instability or subluxation of the right knee; testing for instability and subluxation of the knee was negative at the January 2014 VA examination and in the January 2016 Disability Benefits Questionnaire (DBQ).  The Veteran's instability of the left knee will be addressed below.

The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected right knee arthritis and left knee arthritis most closely approximate the criteria for the currently assigned 10 percent disability ratings per knee (based on limitation of motion).  These evaluations contemplate pathology productive of painful motion.  The evaluation is also  consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had full range of motion of both knees at the March 2010 examination, but experienced some limitation of motion of the knees at the January 2014 VA examination; flexion was to 135 on the right and 125 on the left, and repetitive motion did not change the range of motion.   The January 2016 DBQ reflects that the Veteran had flexion to 140 bilaterally, but that repetitive testing changed the range of motion to 130 degrees bilaterally.

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, regardless of cause, the appellant retains functional flexion to better than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  Stated differently, although there may have been pain, such pain did not functionally limit flexion to less than 45 degrees.  

Regarding the other plane of motion, the March 2010 and January 2014 VA examinations disclosed that the Veteran had full extension, to 0 degrees, of the right and left knees.  The January 2016 DBQ also shows that the Veteran experiences full extension bilaterally.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 for either knee, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for right knee arthritis or left knee arthritis, which would support higher ratings.  In this regard, the Board points out that the Veteran's VA examinations, DBQ, and treatment records were repeatedly negative for objective evidence of incoordination, abnormal movement, or deformity.  See DeLuca, supra.  There was no evidence of weakness, fatigue, incoordination, deformity, or reduced muscle strength at either VA examination.  Although the Veteran reported additional limitation during flare-ups of pain, the extent of such limitation was estimated to be no worse than flexion to 120 degrees in the DBQ.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion for either knee.  As a result, the 10 percent rating, per knee, for right knee arthritis and left knee arthritis adequately compensates him for the extent of his pain during the applicable rating  period.

Additionally, the Board has considered the claim for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the right or left knee joint or any impairment of the tibia or fibula of the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; both VA examinations were negative for patellar subluxation or dislocation.  The Board acknowledges that the January 2016 DBQ report indicates that there is suspected medial meniscus tear of the right knee, but points out that the examination was negative for "locking" of the right knee, and that his pain and effusion is contemplated by the Veteran's current disability rating under Diagnostic Code 5260.  Regardless, the Veteran is not entitled to ratings under both DC 5260 and DC 5258 for the right or left knee.  See, generally, VAOPGCPREC 9-98.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes.  See 38 C.F.R. § 4.14.   As such, the Board does not find that the medical evidence supports a separate or higher schedular rating under Diagnostic Code 5258.

The Board acknowledges that, in certain circumstances, Diagnostic Code 5259 is available for the award of a separate, 10 percent disability evaluation where there is symptomatic removal of the semilunar cartilage.  However, there is no indication that the Veteran underwent a removal of the semilunar cartilage of either knee.  Therefore, a separate evaluation is not warranted under Diagnostic Code 5259.  The Board also notes that a recent examiner suspected the presence of a meniscus disorder.  However, no separate impairment was identified that would not be contemplated by the already assigned evaluations.  In this case, a separate evaluation would result in pyramiding.

As  indicated earlier, in VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, a separate 10 percent disability evaluation is warranted for slight instability of the left knee, as the Veteran has consistently reported experiencing left knee instability.  The Board observes that his left knee is stable to testing, except for minimal medial instability; the Board also finds the Veteran's reports of instability to be credible.  Nonetheless, neither the lay nor medical evidence establishes that there is moderate subluxation or moderate instability.  Accepting the lay evidence as credible, there is no more than slight instability and the medical evidence does not show otherwise.

Regarding the right knee, there is no evidence of complaints of instability or subluxation of the right knee, and testing for instability and subluxation of the right knee was negative at the January 2014 VA examination and the January 2016 DBQ.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's tension headaches, chronic right ankle sprain with mild degenerative joint disease, right knee arthritis, and left knee arthritis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal of a claim for an increased rating of the service-connected GERD with a history of helicobacter pylori and IBS is dismissed.

Entitlement to a disability evaluation in excess of 30 percent for tension headaches is denied. 

Entitlement to a disability evaluation in excess of 10 percent for chronic right ankle sprain with mild degenerative joint disease is denied.

Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis is denied.

Entitlement to a disability evaluation in excess of 10 percent for left knee arthritis is denied.

Entitlement to a disability evaluation of 10 percent for instability of the left knee is granted, subject to the controlling regulation applicable to the payment of monetary benefits.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, at his hearing before the undersigned, the Veteran alleged that his service-connected disabilities, including his service-connected tension headaches, preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


